                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                   SOUTH BEND DIVISION

 FRANK PRICE,

                          Plaintiff,

         v.                                                CAUSE NO. 3:19-CV-868-DRL-MGG

 RON NEAL, et al.,

                          Defendants.

                                        OPINION AND ORDER

        Frank Price, a prisoner without a lawyer, filed a complaint and motion for preliminary

injunction alleging that his due process rights were violated by Ron Neal, Pam Bane, and Debbie

Abrams. “A document filed pro se is to be liberally construed, and a pro se complaint, however inartfully

pleaded, must be held to less stringent standards than formal pleadings drafted by lawyers.” Erickson

v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citations omitted). Nevertheless, pursuant to 28

U.S.C. § 1915A, the court must review the merits of a prisoner complaint and dismiss it if the action

is frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks monetary

relief against a defendant who is immune from such relief.

        Mr. Price alleges that Mr. Ron Neal has implemented a policy that allows inmates to be

transferred to Disciplinary Restrictive Housing without a hearing. Mr. Price asserts that this violates

the Due Process Clause, because it allows jail staff to use a finding of guilty in a disciplinary matter to

support the decision to place an inmate in restrictive housing even when the disciplinary hearing board

did not include the sanction of disciplinary restrictive housing as one of the punishments for the
offense. Mr. Price specifically complains that the inmate may be placed in B-North, a disciplinary

restrictive housing range where only cold sack lunches are offered.1

           On July 15, 2019, Mr. Price was found guilty of possessing a controlled substance and was

sanctioned with a loss of 90 days of earned credit time and commissary restrictions. The next day, Ms.

Pam Bane filled out a Classification Report requesting that Mr. Price be moved to B-North because

he had been found guilty. He was moved the same day, before the move was approved by the

Supervisor of Classification, Debbie Abrams. Supervisor Abrams did not approve the move until the

next day. Mr. Price has resided in B-North for 90 days without a hearing. He asks that the policy be

changed and that he be release to general population.

           The law is clear that Mr. Price does not have a protected liberty interest in a particular security

classification. Due process is only required when punishment extends the duration of confinement or

imposes “an atypical and significant hardship on him in relation to the ordinary incidents of prison

life.” Sandin v. Conner, 515 U.S. 472, 484 (1995); see also DeTomaso v. McGinnis, 970 F.2d 211, 212 (7th

Cir. 1992) (“prisoners possess neither liberty nor property in their classifications and prison

assignments”). Mr. Price does not explain how the change in classification that he experienced posed

either an “atypical” or “significant” hardship in relation to the ordinary incidents of prison life.

Therefore, Mr. Price has not stated a due process claim.

           Though this complaint does not state a claim, and while it seems unlikely that Mr. Price will

be able to state a claim against any of these defendants based on being housed in a disciplinary

restrictive housing unit that does not serve hot lunches for a period of 90 days, it is not possible to

say definitively that he could not do so. Therefore, he will be permitted time to file an amended

complaint if he believes that he can add additional facts that would demonstrate that the change in



1   Mr. Price notes that other disciplinary segregation units receive hot lunches.



                                                          2
classification and resulting loss of his prison job posed an atypical or significant hardship on him in

relation to the ordinary incidents of prison life. See Luevano v. Wal-Mart, 722 F.3d 1014 (7th Cir. 2013).

        For the these reasons, the court:

        (1) DENIES Frank Price’s motion seeking a preliminary injunction (ECF 3);

        (2) DIRECTS the clerk to place this cause number on a blank Prisoner Complaint form and

send it to Frank Price;

        (3) GRANTS Frank Price to and including October 31, 2019 to file an amended complaint;

and

        (4) CAUTIONS him that if he does not respond by the deadline, this case will be dismissed

pursuant to 28 U.S.C. § 1915A because the current complaint does not state a claim for which relief

can be granted.

        SO ORDERED.

        October 4, 2019                                  s/ Damon R. Leichty
                                                         Judge, United States District Court




                                                    3
